Filed 11/17/15 P. v. Crone CA2/6

             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                              DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B263125
                                                                        (Super. Ct. No. 2014024337)
     Plaintiff and Appellant,                                                (Ventura County)

v.

ROBERT LEE CRONE,

     Defendant and Respondent.



                   On August 8, 2014, defendant and respondent Robert Lee Crone sat,
"passed out," in the driver's seat of a parked vehicle. A baggie on the vehicle's
dashboard contained 1.3 grams of methamphetamine. He was arrested and
charged with felony possession of methamphetamine (Health & and Saf. Code,
§ 11377, subd. (a)).
                   The People appeal an order reducing respondent's charge to
misdemeanor possession of methamphetamine. The preliminary hearing court
heard and denied respondent's motion to have his offense declared to be a
misdemeanor pursuant to Proposition 47 (Pen. Code, § 1170.18)1 and held him to
answer as charged (§ 872). Respondent pled not guilty. Without granting

1
    All statutory references are to the Penal Code unless otherwise stated.
probation, and before the entry of judgment, the trial court reduced the charge to a
misdemeanor, sua sponte, pursuant to section 17, subdivision (b). The People
contend, and respondent agrees, that the court lacked authority to do so. We agree
and reverse the order.
              Section 17, subdivision (b), provides: "When a crime is punishable,
in the discretion of the court [as a felony or a misdemeanor], it is a misdemeanor
for all purposes under the following circumstances: (1) After a judgment
imposing a punishment[.] (2) When the court, upon committing the defendant to
the Division of Juvenile Justice[.] (3) When the court grants probation to a
defendant without imposition of sentence and . . . declares the offense to be a
misdemeanor[.] (4) When the prosecuting attorney files . . . a complaint
specifying that the offense is a misdemeanor[.] (5) When, at or before the
preliminary examination or prior to filing an order pursuant to Section 872, the
magistrate determines that the offense is a misdemeanor[.]"2
              Thus, section 17, subdivision (b) authorizes a court to reduce certain
offenses to misdemeanors under limited, specified circumstances, none of which
were present in this case. Accordingly, the court lacked authority to reduce
respondent's charge. "No provision of section 17, subdivision (b), authorizes the
superior court judge to [reduce an offense] prior to judgment or a grant of
probation." (People v. Superior Court (Alvarez) (1997) 14 Cal. 4th 968, 973, fn.
2.) "No judgment, entry of a plea, or finding of guilt had occurred to bring
[section 17,] subdivisions (b)(1) or (b)(3) into play. Nor did subdivision (b)(5)
apply; the preliminary examination had already taken place and [respondent] had
been held to answer pursuant to section 872." (People v. Superior Court
(Jalipour) (2015) 232 Cal. App. 4th 1199, 1205.)




2
 A violation of Health and Safety Code section 11377, subdivision (a) is
punishable as a misdemeanor or a felony.
                                          2
                                  DISPOSITION
             The judgment (order reducing respondent's charge to a
misdemeanor) is reversed. We vacate respondent's guilty plea. Without
suggesting what the ultimate outcome should be, we direct the trial court to
reinstate the felony possession of methamphetamine charge and conduct further
proceedings, including hearings on the motions that respondent filed before the
court reduced his charge to a misdemeanor.
             NOT TO BE PUBLISHED.




                                         PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J




                                         3
                                Rocky J. Baio, Judge
                         Superior Court County of Ventura
                       ______________________________


              Gregory D. Totten, District Attorney, Michelle J. Contois, Deputy
District Attorney, for Plaintiff and Appellant.
              Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief
Deputy, for Defendant and Respondent.